Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/11/20 is in compliance with the provisions of 37 CFR 1.97(b).  Accordingly, the IDS is being considered by the Examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 21, 23-30, 32-40 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Guenther et al. (US 5,102,415) (“Guenther”).
Guenther discloses a medical device comprising: an outer sheath 1 having a distal end; an inner sheath 2 having a distal end, the inner sheath being axially translatable and fitting within the outer sheath; and an expansile anchor mechanism 3 deployable between collapsed and expanded configurations by axially translating the inner and other sheaths relative to one another (C4L55-C5L8), wherein the expansile anchor mechanism comprises a fluid permeable mesh (see abstract) configured to engage a wall of the body channel and exert a controlled axial force against the wall when in the expanded configuration, wherein the expansile anchor mechanism is configured to at least partially obstruct fluid flow in the body channel when in the expanded configuration within the body channel, and wherein the expansile anchor mechanism, when in the expanded configuration, comprises a channel therethrough, wherein the channel is in fluid communication with a lumen of the inner sheath and configured to deliver the one or more medicaments, agents, catheters, or devices into the body channel when the expansile anchor mechanism is in the expanded configuration (Fig.4, inner catheter 5 is delivered through a channel of the expanded anchor and the channel in fluid communication with a lumen of the inner sheath 2).
Claims 23, 32: the expansile anchor mechanism 3 comprises a proximal end coupled to the distal end of the inner sheath 2 and a free distal end, wherein the expansile anchor mechanism is self-expanding, see Fig. 2.
Claims 24, 33: the expansile anchor mechanism comprises a tubular shape in the collapsed configuration (within outer tube 1, Fig. 1) and a non-tubular shape in the expanded configuration (Fig. 2).
Claims 25, 34: the non-tubular shape is a funnel shape, a conical shape, an umbrella shape, or a ring shape. (Fig. 2)
Claim 26: the mesh comprises two or more materials of variable strength. C5L40-42, C6L18-21
Claim 27: the mesh comprise a fabric material C5L40-42

Claim 28: the expansile anchor mechanism is capable of providing fluid flow distal to the distal end of the outer sheath (the Luers on catheters 1 and 2 connecting the valve and suction device could just as easily connect a fluid flow such as, in the simplest form, a syringe)
Claim 29: a locking mechanism operably coupled to the inner and outer sheaths and configured to lock the expansile anchor mechanism in the expanded configuration when the inner and outer sheaths are axially translated relative to one another to deploy the expansile anchor mechanism. (locking ring 1d)
Claim 30: A method comprising: advancing a medical device to a target site; expanding an expansile anchor mechanism of the medical device from a collapsed configuration to an expanded configuration at the target site, wherein expanding the expansile anchor mechanism comprises translating outer and inner sheaths of the medical device relative to one another to deploy the expansile anchor mechanism in the target site, and wherein the expansile anchor mechanism is configured to at least partially obstruct fluid flow in the body channel when in the expanded configuration within the body channel; exerting a controlled axial force against the wall of the body channel with the expansile anchor mechanism in the expanded configuration C4L19-36, wherein the expansile anchor mechanism comprises a fluid permeable mesh; and delivering one or more medicaments, agents, catheters, or devices into the body channel through a channel in the expansile anchor mechanism.  (see rejection of claim 21, above) also, C5L1-20
Claim 35: exerting the controlled axial force against the wall of the body channel anchors a distal end of the medical device in the body channel. C4L30-35
Claim 36: advancing the medical device comprises advancing the medical device coaxially over a guide wire, advancing the medical device coaxially over a diagnostic catheter, or advancing the medical device coaxially through a guide catheter. C4L39-51
Claim 37: regulating or throttling fluid flow or reflux within the body channel by shifting the expansile anchor mechanism between the expanded configuration and a collapsed configuration.  C4L30-36
Claim 38: locking the expansile anchor mechanism in the expanded configuration while delivering the one or more medicaments, agents, catheters, or devices into the body channel.  See claim 8
Claim 39: said target site comprises one or more of a site proximal to one or more of a vessel occlusion, a vessel obstruction, a vessel stenosis, a vessel tortuosity, a vessel stenosis, a vessel lesion to be treated, a vessel clot, a tumor supplied by a vessel, an organ, an organ supplied by a vessel, or a proximal portion of a branch vessel.  See abstract
Claim 40: expanding the expansile anchor mechanism into the expanded configuration centers a lumen of the inner sheath 2 within the body channel 9. Fig. 3
Claims 21-22, 30-31 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Collins et al. (US 2008/0058800) (“Collins”).
Collins discloses: A medical device comprising: an outer sheath 12 having a distal end; an inner sheath 22 having a distal end, the inner sheath being axially translatable and fitting within the outer sheath (see Figs. 16a-c); and an expansile anchor mechanism 28 deployable between collapsed and expanded configurations by axially translating the inner and other sheaths relative to one another, wherein the expansile anchor mechanism comprises a fluid permeable mesh (braid [0024]) configured to engage (at 29, Fig. 16b) a wall of the body channel and exert a controlled axial force against the wall when in the expanded configuration, wherein the expansile anchor mechanism is configured to at least partially obstruct fluid flow in the body channel when in the expanded configuration within the body channel, and wherein the expansile anchor mechanism, when in the expanded configuration, comprises a channel therethrough, wherein the channel is in fluid communication with a lumen of the inner sheath and configured to deliver the one or more medicaments, agents, catheters, or devices into the body channel when the expansile anchor mechanism is in the expanded configuration (see [0087] and claim 5).
Claims 22, 31 the expansile anchor mechanism 28 comprises a distal end 90 coupled to the distal end of the outer sheath 12 and a proximal end 92 coupled to the distal end of the inner sheath 22. See Fig. 16a
Claim 30: A method comprising: advancing a medical device to a target site; expanding an expansile anchor mechanism of the medical device from a collapsed configuration to an expanded configuration at the target site, wherein expanding the expansile anchor mechanism comprises translating outer and inner sheaths of the medical device relative to one another to deploy the expansile anchor mechanism in the target site, and wherein the expansile anchor mechanism is configured to at least partially obstruct fluid flow in the body channel when in the expanded configuration within the body channel; exerting a controlled axial force against the wall of the body channel with the expansile anchor mechanism in the expanded configuration, wherein the expansile anchor mechanism comprises a fluid permeable mesh; and delivering one or more medicaments, agents, catheters, or devices into the body channel through a channel in the expansile anchor mechanism.  (see rejection of claim 21, above) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEANNA K HALL whose telephone number is (571)272-2819. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEANNA K HALL/Primary Examiner, Art Unit 3783